DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,834,012 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175and MPEP § 1414.
The error statement in the 5-7-2021 declaration is the same as the declaration in pending but allowed reissue application 17/221,152 (with different numbers for the discussed independent claims) as well as pending reissues 17/221,204, 17/221,267 and 17/221,221. As the ‘152 reissue already attempts to correct the ‘012 patent in the same manner, it is unclear what new error is being corrected with this reissue application. Applicant is required to establish (in the error statement) of a new declaration that what is being corrected is different from what is already been corrected, or that the correction in this reissue is different from that sought in the ‘152 reissue as well as the ‘204 and ‘221 reissues.
Claims 27-47 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the down hole pump being powered by a power grid or an engine using conditioned field gas of claims 27 and 41 or by a generator or engine using conditioned field gas, compressed gas or liquefied natural gas generator producing electricity using conditioned field gas and the engine using conditioned field gas of claims 27, 41 and 44 as well as the trailer transportability of the silo of claim 36 must be shown or the feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Application Data Sheet
The April 2, 2021 application data sheet (ADS) is incomplete and contains errors. While it does state that this application is a continuation of both 16/537,070 and 16/537,124 and also a reissue of Patent No. 8,834,012. The application number for patent 9,834,012 is given as 127744959 instead of 12774959 (in the sixth entry). The ADS also fails to state that the intermediate applications 16/537,070, 15/853,076, and 16/537,124 are reissue applications of 12/774,959. The spaces on the form that were left blank as the application was not yet assigned should be filled in with this application number, 17/221,221. Applicant should submit additions to the ADS underlined, and also request a corrected filing receipt to ensure proper entry of the changes. 

Effective Filing Date
This application is a reissue of patent No. 8,834,012, which was filed May 6, 2010 and
assigned application No. 12/774,959. The ‘959 application is a continuation-in-part of application
No. 12/557,730, filed September 11, 2009. The new claims currently being examined all require
the down hole pump to be powered by an engine or a generator that uses conditioned field gas. While the ‘012 patent can support this (in the paragraph beginning on line 51 of column 8), there is no support in the‘730 application. The ‘730 application stated various types of pumps that can be used for the down hole pump (beginning on line 63 of column 7). As such, the effective filing date for the currently pending claims is the filing date of the ‘959 application, May 6, 2010.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 27-34,37-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pre-Grant Publication 2007/0201305 to Heilman et al (hereinafter “Heilman”) in view of US Pre-Grant Publication No. 2010/0038907 to Hunt et al. (hereinafter, “Hunt”).
Heilman discloses a method of performing a well treatment operation comprising providing a storage unit 106 for holding a solid material used in the production of a well treatment fluid at a well site with the storage unit at a height above a blender 105 (figure 8) with gravity (paragraphs 4 and 5) used to deliver the solid material to the blender and pumping the well treatment fluid into a down hole location using the down hole pump (pumping grid 111). Heilman does not teach powering the down hole pump using electricity from a power grid, an electric generator powered by field gas, compressed natural gas or liquefied natural gas or an engine using conditioned field gas, compressed natural gas or liquefied natural gas. Hunt discloses a generator (215) for use at a well site which uses gas from the well (traveling through 231) to power the engine (210) which powers the generator and also uses the generated electricity to power a well pump (280). Hunt further states that natural gas (which is usually conditioned) from an auxiliary tank can be used. Hunt further shows utility grid 265 supplying power to pump 280.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Hunt to modify the well treatment operation of Heilman by adding electric power generation using natural gas and using the derived electricity or a utility grid to power a down hole pump to reduce or eliminate greenhouse gas emissions and eliminating the waste of natural resources (as stated in paragraph 5 of Hunt). 
In regard to claim 28, Heilman describes vessel 106 as a “proppant storage system”, in paragraph 22. In regard to claim 29, figure 8 of Heilman shows the storage containers 106 supported by a plurality of legs. In regard to claim 30, paragraph 24 of Heilman states that the storage containers can utilize sensors to weigh the tanks to determine the amount of material in the tanks. In regard to claim 31, paragraph 34 of Heilman discloses the use of a central control unit which receives the quantity and rate of usage for each component of the fluid. In regard to claim 32, paragraph 34 of Heilman states that the control system can be at a remote location, so it is seen as a network storage device. In regard to claims 33 and 34, Hunt’s paragraph 37 states that electricity from the generator can be used to drive the pumps, and that power from the grid can also supply power to the pumps. In regard to claim 37, paragraph 5 of Heilman states that proppant is delivered by gravity. In regard to claim 38, Heilman blends the fluid with solid material from storage 106 in blender 105 and uses pumping grid 111 to pump the fluid into the down hole location. In regard to claims 39 and 40, paragraph 25 of Heilman states that “chemical storage tanks can include weight sensors that can continuously monitor the weight of the tanks and determine the quantity of chemicals used by mass or weight in real-time”. In regard to claim 41, paragraph 34 of Heilman states that the control system can report the quantity and rate of usage of each component and that this can be immediately reported. In regard to claim 42, paragraph 26 of Heilman states that the constituent parts and water are “fed into the blending unit’s hydration device, which provides a first-in-first-out laminar flow.” The above discussion of claim 27 is seen to apply to claim 43, with the additional comment that figure 8 of Heilman shows multiple storage units for the solid proppant. In regard to claim 44, paragraph 4 of Heilman states the “proppant storage and metering unit, chemical storage and metering unit, and blending unit can be substantially powered by electricity.” In regard to claim 45, paragraph 25 of Heilman states that “chemical storage tanks can include weight sensors that can continuously monitor the weight of the tanks and determine the quantity of chemicals used by mass or weight in real-time”. The discussion above for claims 43, 45 and 41 is seen to provide a teaching for all of the claimed steps of claim 46. Surge hopper 804 is positioned between the hopper for storing the dry material and the blender to permit gravity loading. In regard to claim 47, paragraph 4 of Heilman states the “proppant storage and metering unit, chemical storage and metering unit, and blending unit can be substantially powered by electricity.” Hunt discloses using electricity from a grid as well as provided by a generator which is powered using field gas.

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heilman in view of Hunt as applied to claim 27 above, and further in view of US Pre-Grant Publication No. 2010/0071899 to Coquilleau et al. (hereinafter “Coquilleau”).
As discussed above, Heilman, as modified, renders applicants’ basic inventive concept of claim 27, a method of performing a well treatment operation which stores a solid material in a silo, blends the solid material with a liquid and injects the resultant fluid into a well using a down hole pump which is powered by a electricity generated by a generator using natural gas, obvious. Claim 35 depends from claim 27 and adds the feature that compressed natural gas is used to power the generator. Coquilleau discloses a system of powering well components using natural gas. Paragraph 20 states that compressed natural gas, liquefied natural gas or gas from the well bore can be used as a fuel source. It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention from the teaching of Coquilleau to use compressed natural gas as the fuel source as they are taught to be equivalent to gas from the well bore. 

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heilman in view of Hunt as applied to claim 27 above, and further in view of US Pre-Grant Publication No. 2010/0071284 to Hagan et al. (hereinafter “Hagan”).
As discussed above, Heilman, as modified, renders applicants’ basic inventive concept of claim 27, a method of performing a well treatment operation which stores a solid material in a silo blends the solid material with a liquid and injects the resultant hydrated fluid into a blender where it is mixed with proppant before being pumped using a down hole pump which is powered by a electricity generated by a generator using natural gas, obvious. Claim 34 depends from claim 27 and adds the feature that the silo is transported using a trailer. Figure 1 shows the silo mounted on the trailer generally horizontally for transportation and figure 5 shows the silo erected in a generally vertical configuration for dispensing at the well site. It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention from the teaching of Hagan to use a silo which is transported generally horizontally for safety, but is able to be erected vertically on a base to save space at the work site, safely, and to permit gravity dispensing of the contents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-46 of copending Application No. 17/221,152 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same method steps with only minor semantic differences. Both applications claim a method of performing a fracturing operation with a solid used in the process held in a storage container and fed by gravity to a blender with the resultant material from the blender fed to a down hole pump, with the down hole pump powered by a generator which uses conditioned field gas as a fuel. The current application claims other possibilities for the powering of the down hole pump, but claims a generator powered by field gas, which is the only claimed option in the ‘152 application, as one of the options.  An ordinary practitioner in the art would consider it obvious that the method of the current claims overlaps with the method of the ‘152 claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-41 of copending Application No. 17/221,204 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same method steps with only minor semantic differences. Both applications claim a method of performing a fracturing operation with a solid used in the process held in a storage container and fed by gravity to a blender with the resultant material from the blender fed to a down hole pump, with the down hole pump powered by a generator which uses conditioned field gas as a fuel. The current application claims other possibilities for the powering of the down hole pump, but claims a generator powered by field gas, which is the only claimed option in the ‘204 application, as one of the options.  An ordinary practitioner in the art would consider it obvious that the method of the current claims overlaps with the method of the ‘204 claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-46 of copending Application No. 17/221,267 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same method steps with only minor semantic differences. Both applications claim a method of performing a fracturing operation with a solid used in the process held in a storage container and fed by gravity to a blender with the resultant material from the blender fed to a down hole pump, with the down hole pump powered by a generator which uses conditioned field gas as a fuel, electricity from a power grid or an engine using conditioned field gas, compressed natural gas or liquefied natural gas. An ordinary practitioner in the art would consider it obvious that the method of the current claims overlaps with the method of the ‘317 claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-45 of copending Application No. 17/221,281 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same method steps with only minor semantic differences. Both applications claim a method of performing a fracturing operation with a solid used in the process held in a storage container and fed by gravity to a blender with the resultant material from the blender fed to a down hole pump, with the down hole pump powered by a generator which uses conditioned field gas as a fuel, electricity from a power grid or an engine using conditioned field gas, compressed natural gas or liquefied natural gas. The ‘317 claims an additional mixing step, however, an ordinary practitioner in the art would consider it obvious that the method of the current claims overlaps with the method of the ‘317 claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boasso et al. (US 7,214,028) and Weiss (US 6,474,926) disclose a silo which is transported horizontally on a trailer and then lifted to a vertical configuration on-site for dispensing the contents of the silo. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807.  The examiner can normally be reached on M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: /JAK/ /E.D.L/                            SPRS, Art Unit 3993